FILED
                            NOT FOR PUBLICATION                             MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZDRAVKO KOTZEV,                                  No. 12-16167

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00907-FJM

  v.
                                                 MEMORANDUM*
CHARLES L. RYAN, in his individual
and official capacities as Director of the
Arizona Department of Corrections; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Former Arizona state prisoner Zdravko Kotzev appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with his incarceration and community

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervision. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

summary judgment and the district court’s dismissal under Fed. R. Civ.

P. 12(b)(6). Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

       The district court properly dismissed Kotzev’s claim for forcible spousal

separation against defendants Ryan and Butcher because Kotzev failed to allege

facts sufficient to link defendants to any constitutional violation. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (to survive a motion to dismiss, a plaintiff must

allege facts that “allow [ ] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged”).

       The district court properly dismissed Kotzev’s intentional infliction of

emotional distress claim because Ryan and Butcher are immune under Arizona

law. See Ariz. Rev. Stat. § 31-201.01(F) (“Any and all causes of action which may

arise out of tort caused by the director, prison officers or employees of the

department, within the scope of their legal duty, shall run only against the state.”).

       The district court properly dismissed Kotvez’s § 1983 claims for damages

against Ryan acting in his official capacity because Ryan is entitled to Eleventh

Amendment immunity. See Flint v. Dennison, 488 F.3d 816, 824-25 (9th Cir.

2007) (Eleventh Amendment bars § 1983 damages claims against state officials in

their official capacity).


                                           2                                       12-16167
      The district court properly granted summary judgment on Kotvez’s claims

against Ryan for injunctive and declaratory relief because those claims were moot.

See Alvarez v. Hill, 667 F.3d 1061, 1063-65 (9th Cir. 2012) (injunctive and

declaratory relief became moot upon inmate’s release from custody because he was

no longer subject to the conditions or policies he challenged).

      The district court did not abuse its discretion by denying Kotvez’s motion to

amend his complaint and the motion to extend deadlines in the scheduling order

because Kotvez failed to show good cause. See Fed. R. Civ. P. 16(b)(4) (requiring

“good cause” to modify a scheduling order); Johnson v. Mammoth Recreations,

Inc., 975 F.2d 604, 608-09 (9th Cir. 1992) (setting forth standard of review and

explaining that the “good cause” standard of Rule 16 controls after a scheduling

order is established, and that the inquiry turns primarily on the party’s diligence).

      The district court did not abuse its discretion by denying Kotvez’s motion

for recusal. See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010)

(setting forth standard of review and stating that judicial rulings alone rarely

constitute a valid basis for a recusal motion).

      Kotvez’s contentions concerning the denial of his motion for default are

unpersuasive and unsupported by the record.

      AFFIRMED.


                                           3                                       12-16167